SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): June 18, 2008 AEROCENTURY CORP. (Exact name of Registrant as specified in its charter) Delaware 94-3263974 (State of Incorporation) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite Burlingame, CA (Address of principal executive offices including Zip Code) 650-340-1888 (Registrant's telephone number, including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ⁯ Written communications pursuant to Rule 425 under the Securities Act (17 CFR ⁯ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁯ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁯ Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c) Item 1.01 Entry into a Material Definitive Agreement OnJune 18, 2008,AeroCentury Corp. (the "Company") entered into an amendment ("Amendment")to the Securities Purchase Agreement, dated April 17, 2007,among theCompany, Satellite Fund II, L.P., Satellite Fund IV, L.P., The Apogee Group, LLC, and Satellite Fund V, LLC (collectively, the "Note Purchasers"), pursuant to which Amendment the Company and the Note Purchasers agreed to extend from June 30, 2008, to July 31, 2008, the deadline for the closing of thesecond and finalinstallment of thesale and issuance to the Note Purchasersof 16% Senior Subordinated Notes, due December 30, 2011. A copy of the Amendment is filed as Exhibit 99 hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date: June 19, 2008 AEROCENTURY CORP By: /s/ Toni M. Perazzo Toni M.
